DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group I in the reply filed on August 18, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	The election of species requirement is withdrawn.
4.	Claims 10-18, 38 and 39 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Election was made without traverse in the reply filed on August 18, 2022.
Status of Claims
5.	Claims 10-27, 38 and 39 are pending.  Claims 10-18, 38 and 39 are withdrawn.  Claims 19, 21, 22 and 25-27 are rejected.  Claims 20, 23 and 24 are objected to.
Claim Objections
6.	Claim 20 objected to because the structure is not readable.  Applicant is requested to replace the structure with a readable one of 
    PNG
    media_image1.png
    145
    309
    media_image1.png
    Greyscale
 as in the originally filed claims.
7.	Claim 19 objected to because it does not end in a period.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 21 and 22 recites the limitation "the myeloma cells.”  There is insufficient antecedent basis for this limitation in the claim.  The independent claim 19 does not recite a myeloma cell(s).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim(s) 19 and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etzenhouser et al.  The reference has a date of 2001 which antedates the present claims having an effective filing date (national stage entry date) of October 22, 2018 and priority claim to provisional application dated October 20, 2017.  
The reference teaches 
    PNG
    media_image2.png
    91
    126
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    213
    347
    media_image3.png
    Greyscale
, pharmaceutical compositions comprising the compounds, and the inhibition of leukemia cells using compositions.  See for example Table 1, abstract, page 209, entire document.
10.	Claim(s) 19 and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010180167.  The reference has a date of 2010 which antedates the present claims having an effective filing date (national stage entry date) of October 22, 2018 and priority claim to provisional application dated October 20, 2017.  
The reference teaches 
    PNG
    media_image4.png
    78
    165
    media_image4.png
    Greyscale
, pharmaceutical compositions comprising the compounds, and the inhibition of leukemia cells using compositions.  See for example page 2 of machine translation of the document (reference JP 2010180167 machine translation) and page 4 of the reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626